Burks, J.,
dissenting:
I regret my inability to concur in the opinion of the majority of the court. I think the case is controlled by the principles announced in Chadduck v. Burke, 103 Va. 694, 49 S. E. 976. What are now sections 136 and 267 of the Code have not been changed in any way since that decision. That case is right in principle and abundantly supported by authority. In addition to authorities cited in that ease, see Dillon Mun. Corp. (5th ed.), sec. 414; Throop Pub. Officers, sec. 312; Mechem Pub. Officers, sec. 129; 29 Cyc. 1399; Note 50 L. R. A. (N. S.) 368; State v. Harrison, 113 Ind. 434, 16 N. E. 384, 3 Am. St. Rep. 663; Chenoweth v. Acton, 31 Mont. 37, 77 Pac. 299; Conger v. Roy, 151 Tenn. 30, 267 S. W. 122; Ex parte Ellison, 20 Gratt. (61 Va.) 10.
Furthermore, the only authority conferred on the city council of Roanoke to fill a vacancy in the office of city treasurer is contained in section 39 of the city charter, which provides that, in case of a vacancy in *329the office of city treasurer, “the council shall select a qualified person to fill the office * * for the unexpired term.” The uñexpired term clearly refers to a term some portion of which has expired when the vacancy is filled. The vacancy is one occurring during the term by reason of death, removal, resignation or some similar cause. There is no other vacancy to be filled. The incumbent holds until his successor has been “elected and qualified.” There is no hiatus. The council has no power to appoint for a full term where there has been no valid election. Section 18 of charter, and section 33, Constitution of Virginia.